Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2021.
Applicant’s election without traverse of Invention I, Claims 1 - 12, in the reply filed on December 2, 2021 is acknowledged.
Specification
The abstract of the disclosure is objected to because form and legal phraseology often used in patent claims, e.g. "comprises", "said", and "characterized," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 - 6 and 8 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchen, US 8,834,087.
Regarding Claim 1, Kirchen discloses a fastening system [for forming a sealed blind connection between a first panel and a second panel], the fastening system comprising: a fastener 302 [configured to retain the second panel via an opening formed in the second panel], wherein the fastener comprises a head assembly 306 [configured to engage a doghouse structure positioned on the first panel]; and a seal assembly 304 having a seal 360 and a seal carrier 330, wherein the seal carrier (330) is coupled to the fastener (302) via a transitory connection 334, 336, 338, 340.
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the fastening system, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the fastener clip assembly disclosed by Kirchen (US 8,834,087), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a 
Regarding Claim 3, Kirchen discloses the fastening system of claim 1, wherein the transitory connection (334, 336, 338, 340) is a frangible connection.
Regarding Claim 4, Kirchen discloses the fastening system of claim 1, wherein the transitory connection (334, 336, 338, 340) is a mechanical coupling (a slidable connection between the frangible connections and the slots 342, 344 of the fastener).
Regarding Claim 5, Kirchen discloses the fastening system of claim 1, wherein the fastener (302) and the seal carrier (330) **are fabricated as a single component** (molded plastic; see figure 10).
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Regarding Claim 6, Kirchen discloses the fastening system of claim 1, wherein the fastener (302) and the seal carrier (330) **are fabricated via a plastic injection process** (the fastener and the seal carrier can be provided as the single component of molded plastic).

Regarding Claim 9, Kirchen discloses the fastening system of claim 1, wherein the seal carrier (330) is configured to transition from an initial position to a deployed position (installed position) by breaking the transitory connection (334, 336, 338, 340).
Regarding Claim 10, Kirchen discloses the fastening system of claim 9, wherein the seal carrier (330) is configured to engage a feature 342, 344 of the fastener (302) to secure the seal carrier (330) in the deployed position.
Regarding Claim 11, Kirchen discloses the fastening system of claim 9, [wherein the seal carrier is configured to surround the doghouse structure when in the deployed position].
Regarding Claim 12, Kirchen discloses the fastening system of claim 1, [wherein the doghouse structure is configured to pass at least partially through the opening].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchen, US 8,834,087.
Regarding Claim 2, Kirchen discloses the fastening system of claim 1 except for wherein the transitory connection is an adhesive. However, it is known in the art that an adhesive can be used alternatively as a transitory connection for an easily separable attachment. The examiner takes Official Notice that an adhesive is well known to be considered a transitory connection in the mechanical art and therefore would be obvious to modify the connections of Kirchen to utilize adhesive instead of the frangible connections to provide a separable mechanism for breaking away.
Regarding Claim 7, Kirchen discloses the fastener of claim 6. Kirchen does not explicitly disclose wherein the transitory connection is a flash-gate **formed during the plastic injection process**. However, Kirchen discloses the transitory connection is comprised of frangible connections that are broken as the clip assembly is being installed. The examiner takes OFFICIAL NOTICE that a flash-gate constitute a well-known transitory connection to substitute for a frangible connection.  It would have been obvious to one of ordinary skill in the art to consider a flash-gate as the transitory connection instead since the break-away connection is well-known in the art.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 



/R.D./Examiner, Art Unit 3677                                                                                                                                                                                              

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677